F Le ty cr-00028 Document #: 1 Filed: 01/15/20 Page 1 of 4 PagelD #:1 h) EF

AUSA Erin Kelly (812) 886-9083

JAN 15 2020

JAN 15 2020 ' UNITED STATES DISTRICT COURT
M. DAVID WEISMAN NORTHERN DISTRICT OF ILLINOIS
MAGISTRATE JUDGE EASTERN DIVISION

UNITED STATES DISTRICT COURT

UNITED STATES OF AMERICA | | 2 0 C R 2
Case No.: §

. Magistrate Judge M. David Weisman
_ KETYON SMITH-ALLEN
AFFIDAVIT IN REMOVAL PROCEEDING

I, Charles A. Tillman, personally appearing before United States Magistrate
Judge M. David Weisman and being duly sworn on oath, state that as a federal law
enforcement officer I have been informed that KETYON SMITH-ALLEN has been
charged by Indictment in the Northern District of lowa with the following criminal
offense: possession of a firearm by a drug user in violation of Title 18, United States

Code, Section 922(g)(3) and 924(a)(2).

A copy of the arrest warrant and Indictment are attached.

ULIITEL

CHARLES A. TILLMAN
. Special Agent ,
Federal Bureau of Investigation ©

 

SUBSCRIBED AND SWORN to before me this 15th day of J ) 2020.

“i, Lion Lap ita we

M. DAVID WEISMAN
United States Magistrate Judge

 

 
_ Case: 1:20-cr-00028 Document #: 1 Filed: 01/15/20 Page 2 of 4 PagelD #:1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

for the
Northern District of lowa
United States of America

v. )
) Case No. 20-CR-02002

)

KEIYON SMITH-ALLEN

)

Defendant
ARREST WARRANT

To: | Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) —KEIYONSMITH-ALLEN . ,
~ wholis accused of an offense or violation based on the following document filed with the court:

wm Indictment CO Superseding Indictment © Information © Superseding Information © Complaint
1 Probation Violation Petition C) Supervised Release Violation Petition O Violation Notice 0 Order of the Court

This|offense is briefly described as follows:

Possession of a firearm by a drug user in Violation of Title 18, United States Code, Sections 922(g)(3) and 924(a)(2).

 

Date: am. TI 2 . JA (2
: Issuing officer's signature.

Cityland state: __ Cedar Rapids, lowa Mark A. Roberts, United States Magistrate Judge

Printed name and title

 

Return

 

‘This warrant was received on (date) , and the person was arrested on (date)
at (city and state) :

 

Date:
Arresting officer’s signature

 

Printed name and title

 

 

 

 

 
 

Case: 1:20-cr-00028 Document #: 1 Filed: 01/15/20 Page 3 of 4 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF IOWA
EASTERN (WATERLOO) DIVISION

UNITED STATES OF AMERICA, No. 20-CR-02002-CJW

)

) .

Plaintiff, ) INDICTMENT

)

vs. ) Count 1 .

) 18 U.S.C. § 922(g)(8):
) Possession of a Firearm by a Drug
)

)

)

User

KETYON SMITH-ALLEN,

Defendant.
Forfeiture Allegation

| The Grand Jury charges:
Count 1
Possession of a Firearm by a Drug User |
On or about June 5, 2019, in the Northern District of Iowa, defendant |
KETYON SMITH-ALLEN, knowing he was then an unlawful user of a controlled
substance as defined in 21 U.S.C. § 802, namely marijuana, knowingly possessed a
firearm, specifically, a Springfield KDS semi-automatic .45 caliber handgun. The
firearm was in and atbacking commerce. |
_ This was in violation of Title 18, United States Code, Sections 922(¢)(3) and
924(a)(2). | |
Forfeiture Allegation
By virtue of having committed the acts specified in this Indictment,

defendant KEIYON SMITH-ALLEN shall forfeit to the United States any firearm
and ammunition involved in or used in the knowing violation of Title 18, United

1

 
 

Case: 1:20-cr-00028 Document #: 1 Filed: 01/15/20 Page 4 of 4 PagelD #:1

States Code, Sections 922(g)(3) and 924(a)(2), including but not limited to the
firearm listed above.
_ This is pursuant to Title 18, United States Code, Section 924(d)(1), and Title

28, United States Code, Section 2461(c).

 

     

 

A TRUE BILL
s/Foreperson ; Jamearg 7 2020
: a 2
‘Grand Jury Forepersow Date
PETER E. DEEGAN, JR. 4, |) 58 sOunT
United States Attorney Ponts NOF FHS CRAND JURY
. 2 Se lace
Liz Se pe he Pores FL buen chame_|
LIZ DUPUICH |

Special Assistant United States Attorney
